Citation Nr: 0911337	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  04-03 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a higher initial disability rating for 
bilateral hearing loss, evaluated as noncompensable for the 
period of the appeal prior to March 24, 2004, 30 percent 
disabling for the period of the appeal from March 24, 2004, 
to March 20, 2005, 40 percent disabling for the period of the 
appeal from March 21, 2005, to January 9, 2007, and 50 
percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to April 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Des Moines, Iowa that granted service connection for 
bilateral hearing loss and assigned a noncompensable rating, 
effective August 25, 1999.  An April 2004 rating decision 
assigned a 30 percent disability rating for the Veteran's 
service-connected bilateral hearing loss, effective March 24, 
2004.  The Board remanded this appeal in August 2006 for 
further evidentiary and procedural development.  By rating 
decision dated in February 2007, the Veteran's bilateral 
hearing loss was increased to 40 percent disabling, effective 
March 21, 2005, through January 9, 2007, and 50 percent 
disabling thereafter.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy, even if partially granted, 
where less than the maximum benefit available is awarded.  
There is no indication that the Veteran has withdrawn his 
appeal for a higher initial disability rating for service-
connected bilateral hearing loss.  Thus, this appeal 
continues.  

The issue before the Board today was remanded in July 2008 
for further procedural development.  As discussed below, the 
Board finds that there was substantial compliance with its 
remand; thus, the Board may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Prior to March 24, 2004, the Veteran's bilateral hearing 
loss is productive of no more than Level I hearing acuity in 
the right ear and no more than Level VI hearing acuity in 
left ear.

2.  As of March 24, 2004, the Veteran's bilateral hearing 
loss is productive of no more than Level VIII hearing acuity 
in the right ear and no more than Level V hearing acuity in 
left ear.

3.  As of March 21, 2005, the Veteran's bilateral hearing 
loss is productive of no more than Level VIII hearing acuity 
in the right ear and no more than Level VII hearing acuity in 
left ear.

4.  As of January 10, 2007, the Veteran's bilateral hearing 
loss is productive of no more than Level VIII hearing acuity 
in the right ear and no more than Level VIII hearing acuity 
in left ear.

5.  As of February 2, 2008, the Veteran's bilateral hearing 
loss is productive of no more than Level X hearing acuity in 
the right ear and no more than Level VIII hearing acuity in 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for bilateral hearing loss have not been met prior to March 
24, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100 (2008).

2.  The criteria for an initial disability rating in excess 
of 30 percent for bilateral hearing loss have not been met 
for the period of the appeal from March 24, 2004, to March 
20, 2005.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100 (2008).

3.  The criteria for an initial disability rating in excess 
of 40 percent for bilateral hearing loss have not been met 
for the period of the appeal from March 21, 2005, to January 
9, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code 6100 (2008).

4.  The criteria for an initial disability rating in excess 
of 50 percent for bilateral hearing loss have not been met 
for the period of the appeal from January 10, 2007, to 
February 1, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2008).

5.  The criteria for an initial disability rating of 60 
percent, and no more, for bilateral hearing loss have been 
met as of February 2, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A September 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that a September 2006 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this regard, this letter advised the Veteran what information 
and evidence was needed to substantiate the claim decided 
herein.  It also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  Finally, the September 2006 
letter notified the Veteran of the evidence and information 
necessary to establish a disability rating and an effective 
date in the event that service connection was awarded for 
bilateral hearing loss.  
 
The September 2006 letter was sent to the Veteran after the 
July 2003 rating decision which awarded service connection 
for bilateral hearing loss and assigned an initial disability 
rating.  However, to the extent that the notice was not given 
prior to the initial adjudication of the claim in accordance 
with Pelegrini II, the Board finds that any timing defect was 
harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided to the Veteran 
in September 2006 fully complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and February 
2007 and November 2008 supplemental statements of the case 
were provided to the Veteran.  See Pelegrini II, supra; 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which held that, for an increased compensation claim, section 
5103(a) requires first element notice that is more tailored 
to the claim at issue.  With respect to the Veteran's initial 
rating claim presently on appeal, the Board observes that the 
Court, in Vazquez-Flores, distinguished claims for increased 
compensation of an already service-connected disability from 
those regarding the initial-disability-rating element of a 
service connection claim.  In addition, the Court has 
previously held that, when the rating decision that is the 
basis of the appeal was for service connection for a 
disability, once a decision awarding service connection, a 
disability rating, and an effective date has been made, § 
5103(a) notice has served its purpose, and its application is 
no longer required because the claim has already been 
substantiated.  See Dingess, 19 Vet. App. at 490-91, aff'd by 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  As such, in the 
instant case, a discussion of whether sufficient Vazquez-
Flores notice has been provided for the Veteran's bilateral 
hearing loss claim is not necessary.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, all relevant VA and non-VA treatment records 
are associated with the claims file.  The Veteran's service 
treatment records are not available for review.  However, 
seeing as the Veteran left active duty more than five years 
prior to the effective date of his service connection award, 
the Board is not concerned about the lack of audiological 
evidence during service as it pertains to rating his current 
disability.  There is no prejudice to the Veteran in 
proceeding with a decision.  The Veteran has not identified 
any additional relevant, outstanding records that need to be 
obtained before deciding this claim.  Finally, the Veteran 
was afforded multiple VA examinations throughout this appeal.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2008) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the Veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2008).  Regulations require that where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2008).

As discussed above, the Veteran was awarded service 
connection for bilateral hearing loss by RO rating decision 
dated in July 2003 and assigned a noncompensable (zero 
percent) disability rating, effective August 25, 1999.  The 
Veteran appealed this initial disability rating, and in April 
2004, the RO increased the Veteran's initial rating from 
noncompensable to 30 percent effective March 24, 2004.  The 
Veteran's initial rating was increased to 40 percent, 
effective March 21, 2005, and to 50 percent, effective 
January 10, 2007, by rating decision dated in February 2007.  
The Veteran continues to disagree with the initial disability 
ratings assigned to his service-connected bilateral hearing 
loss.  See AB, supra.  

In evaluating this appeal, the Board has considered the 
propriety of the above rating assignments.  Additionally, it 
has considered whether the stages (or effective dates) 
assigned by the agency of original jurisdiction are 
appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  
For reasons discussed in more detail below, the Board finds 
that the stages assigned by the RO are supported by the 
competent evidence of record except that the competent 
medical evidence demonstrates that the Veteran's bilateral 
hearing loss underwent another increase in severity 
sufficient to warrant a 60 percent disability rating as of 
February 2, 2008.  

Bilateral hearing loss is rated according to the provisions 
of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2008).  In 
evaluating hearing loss, disability ratings are derived by a 
mechanical application of the ratings schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 
(1992).  The ratings schedule provides a table for ratings 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment in both ears.  
See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2008).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2008).

As an initial matter, the Board observes that the Veteran has 
been diagnosed with bilateral mixed hearing loss.  Treatment 
records and VA examination reports associated with the claims 
file reflect that some of the Veteran's hearing loss is the 
result of conductive, and not noise-induced, hearing loss.  
Furthermore, none of the competent medical evidence of record 
indicates that the Veteran's conductive hearing loss is 
related to his military service.  When a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  In the present case, 
none of the examining audiologists have provided any specific 
findings as to what degree of the Veteran's hearing loss is 
the result of his service-connected sensorineural hearing 
loss.  In this regard, none of the competent medical evidence 
provides pure tone thresholds or speech recognition scores 
which have been altered to reflect hearing loss only due to 
military noise.  Since the Board is not competent to make 
such determinations on its own, Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), it must attribute all of the Veteran's 
hearing loss to his service-connected disability.  See 
Mittleider, supra.

Turning to the record, the claims file contains a number of 
audiological evaluations performed during this appeal, 
including a January 22, 2003, VA examination, a March 24, 
2004, VA examination, a March 21, 2005, VA audiology clinic 
note, a January 10, 2007 VA examination, and a February 2, 
2009 VA examination.  The January 2003 VA examination report 
reflects pure tone thresholds, in decibels, as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
55
45
50
60
53
LEFT
70
50
75
85
70

Speech audiometry performed at this evaluation revealed 
speech recognition ability of 92 percent in the right ear and 
96 percent in the left ear.  Entering the average pure tone 
thresholds and speech recognition abilities into Table VI 
reveals the highest numeric designation of hearing impairment 
for the right ear is I and for the left ear is II.  See 38 
C.F.R. § 4.85.  However, the Board observes that the 
Veteran's left ear pure tone thresholds meet the criteria of 
"exceptional hearing patterns" under 38 C.F.R. § 4.86(a).  
Entering the average pure tone thresholds for the Veteran's 
left ear into Table VIa results in the numeral VI being 
assigned to his left ear.  Entering the highest category 
designations for each ear into Table VII (I and VI) results 
in a noncompensable (zero percent) disability rating under 
Diagnostic Code 6100.

The Board acknowledges that the record also contains a number 
of private audiograms which are pertinent to the period of 
the Veteran's appeal prior to March 24, 2004; these private 
evaluations were performed throughout 1990s.  Unfortunately, 
the private audiograms are available only in chart format and 
the Board is prohibited from interpreting the data provided 
in these charts.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  
The Board has considered whether a remand would be 
appropriate for the purpose of obtaining interpretations of 
these charts from a qualified medical professional.  However, 
it concludes that a remand is not necessary and would only 
further delay this appeal with no benefit flowing to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The January 2003 VA audiological examination report states 
that an August 1993 private audiogram of record shows mild to 
severe sensorineural hearing loss in the Veteran's right ear 
and mild to profound sensorineural hearing loss in the left 
ear.  It also indicates that the Veteran's hearing loss as of 
January 2003 is best characterized as mild to severe and as 
moderate to profound in the right and left ear, respectively.  
Comparing the January 2003 examiner's assessment of the 
Veteran's hearing in August 1993 to the assessment of his 
hearing in January 2003, it appears that the severity of the 
Veteran's hearing loss was relatively stable for the period 
leading up to the Veteran's award of service connection (pre-
August 25, 1999) and through the January 2003 VA examination.  
Absent any indication that the private audiograms demonstrate 
hearing loss that is worse than the January 2003 audiogram, 
further interpretation of these charts is not necessary.  
Therefore, the Board concludes that the Veteran is entitled 
to no more than a noncompensable initial rating for this 
period of the appeal.  

Following the January 2003 VA examination, the Veteran was 
re-evaluated by VA on March 24, 2004.  At such time, the 
following pure tone thresholds were recorded:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
85
80
95
100
90
LEFT
60
60
75
80
69

Speech audiometry results revealed speech recognition ability 
of 88 percent in the right ear and 92 percent in the left 
ear.  Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment for the right ear 
is IV and for the left ear is II.  See 38 C.F.R. § 4.85.  
Both of the Veteran's ears demonstrate "exceptional hearing 
patterns;" thus, entering the average pure tone thresholds 
into Table VIa results in the numerals VIII and V being 
assigned to the Veteran's right and left ear, respectively.  
Entering the highest category designations for each ear into 
Table VII (VIII and V) results in a 30 percent disability 
rating under Diagnostic Code 6100.

The Veteran's records reflect that he has been seen at the VA 
audiology and ear, nose, and throat clinics throughout this 
appeal for various treatment related, in part, to his 
service-connected hearing loss.  On March 21, 2005, the 
Veteran was evaluated by the VA audiology clinic.  The 
following pure tone threshold results were reported:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
90
90
95
90
91
LEFT
60
60
65
65
63

This clinic note also contains speech recognition scores of 
68 percent in the right ear and 56 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Tables VI and VIa reveals the 
highest numeric designation of hearing impairment for the 
right ear is VIII and for the left ear is VII.  See 38 C.F.R. 
§ 4.85; 4.86.  Entering these category designations into 
Table VII results in a 40 percent disability rating under 
Diagnostic Code 6100.

Following the March 2005 VA audiology appointment, the claims 
file does not show any audiological evidence prior to January 
10, 2007, the date of a VA audiological examination.  At such 
time the Veteran's pure tone thresholds were as follows: 


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
75
70
100
100
86
LEFT
85
75
100
100
90

Speech audiometry results revealed speech recognition ability 
of 76 percent in the right ear and 74 percent in the left 
ear.  Entering the average pure tone thresholds and speech 
recognition abilities into Tables VI and VIa reveals the 
highest numeric designation of hearing impairment for the 
right ear is VIII and for the left ear is VIII.  See 38 
C.F.R. § 4.85; 4.86.  Entering these category designations 
into Table VII results in a 50 percent disability rating 
under Diagnostic Code 6100.

Finally, the claims file contains a February 2, 2008, VA 
audiological examination report.  Pure tone thresholds, in 
decibels, were as follows:


HERTZ


1000
2000
3000
4000
AVERAGE
RIGHT
105
90
90
105
68
LEFT
70
75
85
85
79

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 56 percent in the left ear.  
Entering the average pure tone thresholds and speech 
recognition abilities into Tables VI and VIa reveals the 
highest numeric designation of hearing impairment for the 
right ear is X and for the left ear is VIII.  See 38 C.F.R. § 
4.85; 4.86.  Entering these category designations into Table 
VII results in a 60 percent disability rating under 
Diagnostic Code 6100.  Based on these results, the Board 
concludes that the Veteran is therefore entitled to an 
initial rating of 60 percent as of February 2, 2008, the 
first date competent evidence reflects hearing loss 
consistent with such disability rating.  

The competent medical record does not contain any additional 
audiological results with which to evaluate the Veteran's 
bilateral hearing loss disability.  The Board acknowledges 
the Veteran's own lay assertions that his bilateral hearing 
loss warrants higher initial disability ratings throughout 
this appeal.  It is clear from the present record that the 
Veteran's hearing loss has been progressively worsening 
throughout this appeal.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to 
determining the severity of his service-connected bilateral 
hearing loss disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a) (2005).  Thus, absent 
additional audiological evidence which presents further pure 
tone thresholds or speech recognition scores, the Board finds 
that the disability ratings assigned by the agency of 
original jurisdiction are supported by a preponderance of the 
evidence, with the exception of competent medical evidence 
that the Veteran's hearing loss warrants a 60 percent 
disability rating as of February 2, 2008.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

The Board notes that it considered whether the Veteran's case 
is more appropriately referred for consideration of an 
extraschedular rating.  See 38 C.F.R. § 3.321(b) (2008).  In 
some cases a disability may present exceptional or unusual 
circumstances with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  The Veteran's claims 
file contains opinions from a VA ear, nose, and throat 
examiner and a VA audiologist that the Veteran's hearing loss 
contributes to his inability to maintain substantially 
gainful employment.  See January 2008 VA ENT Examination 
Report; February 2008 VA Audiology Examination Report.  The 
Veteran has also testified that his hearing loss has caused 
some "inconvenience" in his employment, but that hearing 
aids have helped with this problem.  See March 2004 DRO 
Hearing Transcript.  Such evidence, at the very least, raises 
the issue of whether referral for extraschedular 
consideration is appropriate.

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court 
held that the determination of whether a veteran is entitled 
to an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate."  In 
other words, the Board must compare the level of severity and 
symptomatology of the Veteran's disability with the 
established criteria found in the rating schedule for that 
disability; if the criteria reasonably describe the Veteran's 
disability level and symptomatology, then his disability 
picture is contemplated by the rating schedule.  Id. 

The Board notes that it will not spend a great deal of time 
reviewing evidence it has already discussed.  Rather, 
pertinent to the issue of whether referral for extraschedular 
evaluation is appropriate, the Board observes that the 
Veteran's hearing loss is discussed in the record as only one 
of many disabilities which affect his employment.  As noted 
in the January 2008 VA ENT examination report, the Veteran's 
service-connected tinnitus and nonservice-connected back and 
mental health disorders are also significant contributing 
disabilities.  Furthermore, the Veteran himself testified in 
March 2004 that his hearing loss was only an 'inconvenience' 
in his occupation as a "fabricator;" he did not indicate 
that this disability resulted in any time lost or reduction 
in earning capacity.  

The competent evidence reflects that the Veteran reported 
last working in January 2005.  See VA Form 21-8940 received 
April 20, 2007.  At such time, the Veteran was in receipt of 
a 30 percent disability rating for bilateral hearing loss.  
In light of the fact that hearing loss is only considered one 
of many factors affecting the Veteran's employability, the 
Board is satisfied that this disability rating, and 
subsequent higher ratings, accurately reflect the impairment 
and interference the Veteran's hearing loss exacts on his 
occupational functioning.  Thus, it is difficult to see how 
his disability picture does not fit into the current Rating 
Schedule.  As such, referral for extraschedular consideration 
is not warranted for bilateral hearing loss. 
	

ORDER

A 60 percent initial disability rating, and no higher, is 
granted for bilateral hearing loss as of February 2, 2008; 
entitlement to an initial rating in excess of zero percent 
for the period of the appeal prior to March 24, 2004, in 
excess of 30 percent for the period of the appeal from March 
24, 2004, to March 20, 2005, in excess of 40 percent for the 
period of the appeal from March 21, 2005, to January 9, 2007, 
and in excess of 50 percent for the period of the appeal from 
January 10, 2007, to February 1, 2008, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


